DETAILED ACTION

This is a non-final action in response to the RCE and claims filed 11/02/21

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-23, 27, 31-32, and 36, are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (US 2009/0128772) in view of Hasegawa (US 2014/0240582) and Giraldo et al. (US 2017/0187004).
In respect to claims 17, 24, and 36, Hoshino et al. disclose a reflective security element for checking in polarized light having a reflective layer 802 and a birefringent layer (liquid crystal) 806 arranged in a structured manner on the reflective layer 802 (0071-0072; Fig. 8C); the birefringent layer acts as a ʎ/4 layer (“quarter-wave plate”) (0071).
Hoshino et al. do not disclose that the reflective layer is a retroreflective layer, however, Hasegawa teaches a similar security element which comprises a reflective layer below a birefringent layer, wherein the reflective layer may be a retroreflective layer (0012).  It would have been obvious to provide the reflective layer taught in Hoshino et al. as a retroreflective layer in view of Hasegawa to provide sharp observation from any specific direction (0048).
Hoshino et al. disclose that the liquid crystal layer has a suitable thickness in order to function as a ʎ/4 layer (see above), but does not explicitly disclose any particular thickness.  However, Giraldo et al. discloses that owing to the strong birefringence of liquid crystals, that liquid crystals acting as a ʎ/4 layer “quarter-wave plate” will typically range from 0.4 – 3.0 µm (0056).  Thus selection of a particular liquid crystal material will generally fall in the thickness range disclosed as a necessity for a ʎ/4 layer acting on visible light ranges.  Furthermore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art as Hoshino et al. further teach that the thickness is largely a function of the material used (and thus the difference in refractions along axes) and the incident light wavelength (0010) [Note: the thickness calculation is described for a half-wave plate (the first two embodiments) however the calculation is the same wherein the only difference is a half-wave retards twice as much.
	In respect to claim 18 and 27, Hoshino et al. further disclose that the birefringent layer forms an outline in the form of characters ABC, which are colorless structureless in unpolarized light (Figs. 9A-9B).
	In respect to claim 19, Hoshino et al. further disclose that individual regions of the birefringent layer may be tweaked to change their optical effects (0021).
In respect to claim 20 and 22-23, Hasegawa further teaches that the retroreflective layer 13 may be comprised of a multi-reflective microprismatic layer or a focusing single-reflective spherical mirror (0076-0081).
In respect to claim 21, Although Hasegawa incorporate references are believed to disclose the particular ranges, the ranges would be obvious to one of ordinary skill in the art. The claims would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, selecting known types of retroreflectors to be a particular dimension to best suit their purpose.  Furthermore, the ranges disclosed are extensive and there is no specificity in the Specification.
In respect to claim 31, Hasegawa further teach providing the similar security element on a variety of substrates such as data carriers (0055).  It would have been obvious to provide the security element taught in Hoshino et al. to a data carrier in view of Hawegawa to provide protection/discrimination to any desired protected material such as a data carrier.
In respect to claim 32, Hoshino et al. in view of Hasegawa and Giraldo teach the invention for the reasons stated above. Hoshino et al. further teach using a polarization feature to verify the security element 

Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (US 2009/0128772) in view of Hasegawa (US 2014/0240582) and Giraldo et al. (US 2017/0187004) above, and further in view of Retroreflector (Wikipedia).
Hoshion, Hasegawa, and Giraldo et al. do not disclose a spherical gradient-index lens however, Retroreflector (Wikipedia), teaches a Luneburg lens (the same type claimed and disclosed in the Specification as a spherical gradient-index lens) and modifying the retroreflective spherical lenses taught in Hasegawa to be gradient-index lenses would be obvious in view of Retroreflector (Wikipedia), since “The spherical aberration problem with the spherical cat's eye can be solved in various ways, one being a spherically symmetrical index gradient within the sphere, such as in the Luneburg lens design. Practically, this can be approximated by a concentric sphere system.*”  
*Bernacki, Bruce E.; Anheier, Norman C.; Krishnaswami, Kannan; Cannon, Bret D.; Binkley, K. Brent (2008). "Design and fabrication of efficient miniature retroreflectors for the mid-infrared". SPIE Defense & Security Conference 2008, Infrared Technology and Applications. Proc. SPIE 6940. XXXIV (30).

Claims 25, 28-30, and 34-35, are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (US 2009/0128772) in view of Hasegawa (US 2014/0240582) and Giraldo et al. (US 2017/0187004) and further in view of Tomkins (US 2014/0232974).
In respect to claims 28-30, Hoshino, Hasegawa, and Giraldo substantially teach the invention, including of a hologram (0019, Hoshion) but not explicitly that it is used as an alignment layer for the liquid crystal layer, however Tomkins teaches providing a liquid crystal sheet 225 above an alignment pattern, wherein the alignment pattern comprises a diffractive element 229 (0048; Fig. 2B); the diffractive elements may from a hologram, including a reflecting surface such as metal (0007). It would have been obvious to provide the structured birefringent layer taught in Hasegawa as a diffractive element (e.g. hologram) in view of Tompkins to provide a greater level of security with combined liquid crystal and holographic effects (0007). Tompkins teaches first depositing the diffractive element (hologram) 901, and then applying the liquid crystal sheet thereover 905 (Fig. 9); the liquid crystal aligns according to the grooves of the diffractive structure, as the grooves propagate through the liquid crystal (0048; Fig. 9). Regardless, although product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
In respect to claim 34, Hoshino, Hasegawa, and Giraldo, teach that the birefringent layer is preferably formed of a liquid-crystal compound (0083), but do not explicitly disclose a nematic liquid crystal, however, Tompkins teaches a similar invention wherein a similar liquid crystal layer forming a birefringent layer may be several types of liquid crystal, including nematic phase (Abstract).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the liquid crystal compound taught in Hasegawa as any known type of liquid crystal, including nematic phase, in view of Tompkins. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, selected a type of known liquid crystal used in a birefringent layer.
In respect to claim 35, Tompkins further teach providing the structure as a license plate, or at least to an automobile license plate, thus forming a “license plate” with the claimed subject matter (0113).
Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637